             Case: 4:19-cr-00663-SRC Doc. #: 14 Filed: 08/28/19 Page: 1 of 4 PageID #: 22

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District of Missouri

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19 CR 663 SRC (PLC)
                        ANTON MOORE                                     )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 4
             Case: 4:19-cr-00663-SRC Doc. #: 14 Filed: 08/28/19 Page: 2 of 4 PageID #: 23

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 4
             Case: 4:19-cr-00663-SRC Doc. #: 14 Filed: 08/28/19 Page: 3 of 4 PageID #: 24

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

   At the detention hearing, the parties had no objection to the factual background information set forth in the
Pretrial Services Bail Report dated 8/26/2019. The parties proffered additional information which the
undersigned has considered. The undersigned adopts and incorporates by reference herein the facts set out in
that Bail Report. Pretrial Services recommends detention.
   The government proffered the facts and circumstances associated with the two gun charges in the instant
Indictment. The government asked the Court to take note of the fact that Defendant made threats to law
enforcement after being arrested during the events that gave rise to the second gun charge. The government
noted that, even after the two events in question—which occurred in June and July of 2019—Defendant was
arrested and charged in August 2019 with more crimes, including trespass, property damage, and possession of
burglary tools. Additionally, the government asked the Court to consider Defendant’s criminal history, which
includes felony convictions for resisting arrest and assault on a law enforcement officer, and that Defendant has
had his probation revoked in the past.
   Defendant asked for release on conditions, noting that the State gave him a recognizance bond in the most
recent (August 2019) trespassing case. Defendant noted that, he was released from MDOC custody in May
2018 and he had more than a year without incident. Defendant reported that he was shot in the back in April
2019, suggesting that the shooting resulted in his recent conduct. Defendant noted that, although the Bail
Report indicated he was unemployed, he had worked at various retail and food outlets and was looking for
better work opportunities, including with a temp agency.

                                           ** CONTINUED ON ATTACHED SHEET(s) **

                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

Date:                  8/28/2019                                             /s/ John M. Bodenhausen
                                                                           UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 4
           Case: 4:19-cr-00663-SRC Doc. #: 14 Filed: 08/28/19 Page: 4 of 4 PageID #: 25

OTHER REASONS OR FURTHER EXPLANATION: (continued)

     Defendant contends that location monitoring would reasonably ensure his appearance and the safety of the
community. Defendant believes he would benefit from mental health counseling, as well as drug testing and
counseling.
     Based on the record before the Court, the undersigned concludes that the government has met its burden of
proof. There is no condition, or combination of conditions, that would reasonably ensure the safety of the
community.
     Defendant was convicted in 2009, in St. Charles, MO, on multiple felony charges, including resisting
arrest, tampering with a motor vehicle, and two counts of assault on a law enforcement officer. Defendant
received an SIS sentence with five years of probation. In 2011, after Defendant was convicted on a felony
burglary charge for which he received a four year prison sentence, Defendant’s probation from the 2009 case
was revoked and Defendant was sentenced to seven years of imprisonment. Defendant’s sentence expired in
the institution. 1 In 2012, Defendant was convicted of felony tampering and stealing a motor vehicle and
sentenced to a term of imprisonment.
     Defendant has a lengthy history of substance abuse, primarily involving marijuana dating back to his pre-
teen years. Defendant’s substance abuse is even more concerning because Defendant has a history of untreated
mental health concerns, including purported impulse control disorder.
     Defendant’s criminal history is concerning, but the conduct at issue in this case is also concerning. For the
limited purpose of deciding the issue of release or detention, the undersigned finds that the weight of the
government’s evidence is strong. Defendant was arrested during the morning of June 2, 2019, and found to be
in possession of a .40 caliber handgun, which was loaded with an extended magazine holding 24 rounds plus
one round in the gun’s chamber. Defendant was also in possession of an unloaded 50 round drum magazine and
marijuana. Defendant was apparently released and he managed to re-arm himself because, on July 8, 2019,
Defendant was arrested and found to be in possession a .25 caliber pistol. After this July 8th arrest, Defendant
reportedly threated to shoot the police, blow up the police station, and stab a corrections officer. Defendant
was, apparently, released again because, on August 20, 2019, Defendant was arrested by the St. Louis Police
and charged with misdemeanor trespass, property damage, and felony possession of burglary tools.
     The government’s motion for pretrial detention is granted.




       1
         At the detention hearing, Defendant proffered that his sentence expired in the institution because he did
not seek release, not because of misconduct while incarcerated. Defendant proffered that a guard falsely
accused him of misconduct, but he was acquitted of that charge. For the limited purpose of deciding the
government’s motion for detention, the undersigned accepts Defendant’s proffer in this regard as stated.
                                                                                                              Page 4 of 4
